

113 S1978 IS: Increasing Primary Care Access Act of 2014
U.S. Senate
2014-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 1978IN THE SENATE OF THE UNITED STATESJanuary 30, 2014Mr. Udall of New Mexico introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo increase access to primary care services through training and accountability improvements.1.Short
			 title; table of contents(a)Short
			 titleThis Act may be cited
			 as the Increasing Primary Care Access Act of 2014.(b)Table of
			 contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Findings.Sec. 3. Centers of Excellence in Primary Care.Sec. 4. Medicare Indirect Medical Education (IME) performance adjustment and primary care training bonus.Sec. 5. Increasing Medicare graduate medical education transparency.Sec. 6. Ensuring appropriate representation of primary care physicians on groups making recommendations regarding relative values under the Medicare physician fee schedule.Sec. 7. Primary care project.Sec. 8. Regional centers for health workforce analysis.Sec. 9. Payments for graduate medical education under the Medicaid program.Sec. 10. National Center for Health Care Workforce Analysis.Sec. 11. Teaching health center reauthorization.Sec. 12. GAO studies on graduate medical education.2.FindingsCongress makes the following
			 findings:(1)A well prepared,
			 effective primary care workforce can reduce health care costs and play a large
			 role in the prevention and management of illness. A one-unit increase in
			 primary care physicians per 10,000 population is associated with improved
			 health outcomes such as all-cause, cancer, heart disease, and stroke mortality,
			 as well as increased life expectancy.(2)Primary care
			 physicians include those trained in family medicine, general internal medicine,
			 general pediatrics, and in some cases, gynecology. One primary care physician
			 will generate 6 to 23 jobs in the community served by such physician, $900,000
			 to $1,200,000 in wages, salaries, and benefits, and nearly $100,000 in State
			 and local taxes.(3)As of 2011, only
			 32 percent of the physician workforce is comprised of primary care and only
			 between 16 to 18 percent of graduates of allopathic medical schools are likely
			 to pursue a career in primary care.(4)Primary care
			 supply has a positive effect on the entire population, but the effect is
			 greater in areas with higher income inequality and poverty, such as rural
			 areas. Only about 10 percent of physicians in America practice in rural areas
			 while 20 percent of the United States population is located in rural
			 areas.(5)Geographic areas
			 with more general and family physicians per population have lower rates of
			 mortality and hospitalization for conditions that should be preventable or
			 detected early, such as diabetes, congestive heart failure, and
			 hypertension.(6)As of May 2011,
			 there were 6,419 primary care health professional shortage areas, comprised of
			 66,300,000 individuals. It would take 17,636 practitioners to meet such
			 individuals' need for primary care providers.3.Centers of
			 Excellence in Primary CarePart C of title VII of the Public Health
			 Service Act (42 U.S.C. 293k) is amended by adding at the end the
			 following:IIICenters of
				Excellence in Primary Care749C.Centers of
				Excellence in Primary Care(a)In
				generalThe Secretary shall make grants to, and enter into
				contracts with, schools of medicine and osteopathic medicine for the purpose of
				assisting the schools in supporting programs of excellence in primary
				care.(b)Eligible
				schoolsTo be eligible to receive a grant under subsection (a), a
				school of medicine or osteopathic medicine shall submit an application at such
				time, in such manner, and containing such information as the Secretary may
				require, including a description of innovative ideas that applicants propose to
				increase recruitment and retention in primary care, including pipeline,
				admissions, curriculum, mentoring, preparation for residency, and related
				purposes.(c)Selection of
				recipients(1)In
				generalThe Secretary shall award a grant under this section to
				not less than 6 and not more than 10 eligible schools of medicine and
				osteopathic medicine. Such selected schools shall be designated as Centers of
				Excellence in Primary Care.(2)Requirements
				relating to rural and underserved areasOf the schools designated
				under paragraph (1)—(A)not less than 4
				and not more than 7 shall be located in a rural area; and(B)not less than 2
				and not more than 3 shall be located in a medically underserved area.(d)Use of
				fundsA school of medicine or osteopathic medicine designated as
				a Center of Excellence under this section shall, in using funds provided under
				the grant, give funding priority to—(1)making medical
				school affordable for each admitted and graduated student, including through
				significant tuition scholarships, tuition remissions, and stipends, especially
				for low-income students, and other provisions, such as loan forgiveness for
				graduates who practice primary care for a specified duration of time;(2)conducting
				admissions processes that favor students who will work in rural and medically
				underserved areas, and consider factors such as rural birth, minority status or
				upbringing, and desire to serve rural and medically underserved
				populations;(3)developing
				curricula models and innovations that expedite medical school training, build
				needed skills for modern medical practice, and enhance affinity of graduates
				for practice in rural and medically underserved areas (which may include 3-year
				undergraduate medical education models, rural and inner city rotations, and
				mentoring with rural physicians);(4)research whether
				students completing a service requirement in a rural or underserved area as
				part of the criteria for graduation improves access to care in such
				area;(5)implement
				tracking systems that—(A)assess practice
				patterns of medical school graduates and require annual reports on this
				information for the duration of the grant program; and(B)track all loan
				repayment and scholarship disbursements to assure that program goals are being
				met with regard to recipients serving in desired locations with expected
				populations of need for a minimum required amount of time; and(6)having
				interprofessional primary care health professions community-based service
				learning models for primary care residents, and include clerkships and
				continuity clinic experiences for medical, nurse practitioner, and physician
				assistant students interested in primary
				care..4.Medicare
			 Indirect Medical Education (IME) performance adjustment and primary care
			 training bonus(a)In
			 generalSection 1886(d)(5)(B)
			 of the Social Security Act (42 U.S.C. 1395ww(d)(5)(B)) is amended—(1)by redesignating
			 the clause (x) as added by section 5505(b) of the Patient Protection and
			 Affordable Care Act as clause (xi); and(2)by adding at the
			 end the following new clauses:(xii)Adjustment for
				performance(I)In generalThe
				Secretary, in consultation with the advisory body under clause (xiii), shall
				establish and implement procedures under which the amount of payments that a
				hospital would otherwise receive for indirect medical education costs under
				this subparagraph for discharges occurring during an applicable period is
				adjusted based on the performance of the hospital on measures specified by the
				Secretary.(II)MeasuresThe
				measures specified by the Secretary under this clause shall include measures on
				quality measurement and improvement, evidence-based medicine, interprofessional
				teamwork, multidisciplinary teamwork, care coordination, and health information
				technology. Such measures shall include factors that promote training in
				primary care, such as—(aa)resident training in outpatient and
				community settings, including Federally qualified health centers, rural health
				clinics, teaching health centers, rural medical practices, facilities operated
				by the Veterans Administration, Indian Health Service facilities, including
				primary care training sites that are carried out through self determination
				contracts and are located in a rural or primary care health professional
				shortage area;(bb)salary and loan conditions for primary
				care residents;(cc)the percentage of all graduates
				practicing primary care 5 years after graduation;(dd)the percentage of all graduates
				practicing primary care in health professional shortage areas 5 years after
				graduation;(ee)the percentage of all primary care
				graduates from underrepresented minority groups, including African-Americans, Hispanic-Americans,
				and Native Americans, as well as other underserved populations;(ff)how the residency is responding to the
				workforce needs identified by State and regional centers for workforce analysis
				established under the National Center for Health Care Workforce Analysis or the
				National Health Care Workforce Commission;(gg)the provision of service to all
				socioeconomic levels of patients, including but not limited to Medicaid program
				populations;(hh)mentoring curriculum in primary
				care;(ii)systems-based practice, including
				training in new forms of delivery system models, such as care coordination,
				accountable care organizations, and patient-centered medical homes; and(jj)training in preventive care, chronic
				disease management, and population health and public health.(III)Initial measure development
				timeline(aa)Proposed set of
				measuresNot later than January 1, 2016, the Secretary shall
				publish in the Federal Register a proposed set of measures for use under this
				clause. The Secretary shall provide for a period of public comment on such
				measures.(bb)Final set of
				measuresNot later than June 30, 2016, the Secretary shall
				publish in the Federal Register the final set of measures to be specified by the
				Secretary for use under this clause.(IV)AdjustmentSubject
				to subclause (V), the Secretary shall determine the amount of any adjustment
				under this clause to payments to a hospital under this subparagraph in an
				applicable period.(V)Budget-neutral with respect to
				payments that would otherwise be madeIn making adjustments under
				this clause, the Secretary shall ensure that the total amount of payments made
				to all hospitals under this subparagraph for an applicable period is equal to
				the total amount of payments that would have been made to such hospitals under
				this subparagraph in such period if this clause had not been enacted.(VI)Primary care
				definedIn this clause, the term primary
				care means family medicine, general internal medicine, general
				pediatrics, preventive medicine, obstetrics and gynecology, psychiatry, and any other specialty which provides integrated, accessible health care services and is accountable for addressing a large majority of health care needs, developing a sustained partnership with patients, and practicing in the context of family and community.(VII)Applicable period
				definedIn this clause, the term applicable period
				means the 12-month period beginning on July 1 of each year (beginning with
				2015).(xiii)Use of advisory body(I)In generalSubject
				to subclause (III), the Secretary shall establish an advisory group to advise
				the Secretary on the application of clause (xii), including the development of
				the measures to be used, how data on the measures may be collected, which measures will be required in any given reporting period, the applicable thresholds for the measures, and the
				mechanisms to be used in order to determine whether a hospital has met a
				threshold.(II)Make-up of
				groupThe advisory group established under subclause (I) shall
				include—(aa)representatives of accrediting and
				certifying organizations;(bb)representatives of facilities that
				receive payments under this subparagraph;(cc)representatives of specialty boards and
				primary care boards;(dd)representatives of high-performing
				health care systems;(ee)experts in family medicine, primary care,  and
				preventive medicine;(ff)representatives of public and private
				purchasers;(gg)representatives of consumer and patient
				organizations, especially those from rural areas; and(hh)other entities and individuals as
				determined by the Secretary of Health and Human Services.(III)Use of existing
				entityIf the Secretary determines that an existing entity is
				comprised of the individuals described in subclause (II) and that such entity
				has the expertise to advise the Secretary on the matters described in subclause
				(I), the Secretary may enter into an arrangement with such entity to advise the
				Secretary on such matters rather than establishing a new advisory group under
				subclause
				(I)..(b)GAO study and
			 report(1)StudyThe
			 Comptroller General of the United States shall conduct a study on the
			 application of clause (xii) of section 1886(d)(5)(B) of the Social Security
			 Act, as added by subsection (a), including an analysis of any changes in workforce
			 patterns as a result of the application of such clause.(2)ReportNot
			 later than January 1, 2018, the Comptroller
			 General of the United States shall submit to Congress a report on the study
			 conducted under paragraph (1), together with recommendations for such
			 legislation and administrative action as the Comptroller General determines to
			 be appropriate.5.Increasing
			 Medicare graduate medical education transparency(a)In
			 generalNot later than 2 years after the date of the enactment of
			 this Act, and annually thereafter, the Secretary of Health and Human Services
			 shall submit to Congress a report on the graduate medical education payments
			 that hospitals and other facilities receive
			 under the Medicare program. The report shall include the following information
			 with respect to each hospital or facility that receives such payments:(1)The direct
			 graduate medical education payments made to the hospital or other facility
			 under section 1886(h) of the Social Security Act (42 U.S.C. 1395ww(h)).(2)The indirect
			 medical education payments made to the hospital or other facility under section
			 1886(d)(5)(B) of such Act (42 U.S.C. 1395ww(d)(1)(B)).(3)The number of
			 residents counted for purposes of making the payments described in paragraph
			 (1).(4)The number of
			 residents counted for purposes of making the payments described in paragraph
			 (2).(5)The number of
			 residents, if any, that are not counted for purposes of making payments
			 described in paragraph (1).(6)The number of
			 residents, if any, that are not counted for purposes of making payments
			 described in paragraph (2).(7)The percent that
			 the payments described in paragraphs (1) and (2) that are made to the hospital
			 or other facility make up of the total costs that the hospital or other
			 facility incurs in providing graduate medical education, including salaries,
			 benefits, operational expenses, and all other patient care costs.(8)The number of
			 residents training in each specialty.(9)A list that
			 identifies any training partners and the sponsoring institutions for each
			 residency program.6.Ensuring
			 appropriate representation of primary care physicians on groups making
			 recommendations regarding relative values under the Medicare physician fee
			 scheduleSection
			 1848(c)(2)(B)(iii) of the Social Security Act (42 U.S.C. 1395w–4(c)(2)(B)(iii))
			 is amended by adding at the end the following new sentence: The
			 Secretary may not consult with an organization representing physicians if the
			 organization uses a group to formulate recommendations regarding adjustments
			 under clause (i) unless at least 40 percent of the members of the group are
			 physicians who are board certified and actively practicing in family medicine,
			 general internal medicine, general pediatrics, preventive medicine, obstetrics
			 and gynecology, or psychiatry..7.Primary care
			 project(a)In
			 generalThe Secretary of Health and Human Services (referred to
			 in this section as the Secretary) shall establish a
			 pilot program to provide funding for graduate medical residency
			 training programs in primary care.(b)Application and
			 selection of sites(1)In
			 generalAn entity shall be eligible to participate in the project under this section if such entity—(A)is—(i)a
			 community-based corporate entity collaborating with 1 or more hospitals to
			 operate a primary care residency program;(ii)a
			 medical education entity established by 1 or more hospitals to operate a
			 primary care residency program;(iii)a
			 hospital subsidiary or independent corporation operating a primary care
			 residency program;(iv)a
			 medical education entity, independent of a hospital, collaborating with a
			 primary care residency program; or(v)another type of
			 entity as determined appropriate by the Secretary; and(B)submits an
			 application at such time, in such manner, and containing such information as
			 the Secretary may require.(2)Selection of
			 participantsThe Secretary shall select, from the eligible
			 entities under paragraph (1), 4 entities to participate in the
			 project. Not less than 1 selected entity shall be an entity that is not a
			 hospital.(c)Activities
			 under the projectIn carrying out the project, the Secretary shall—(1)structure the
			 funding of the project such that payments are made directly to the entity
			 participating in the project;(2)support primary
			 care training in all sites where care is delivered, including non-hospital
			 settings such as Federally qualified health centers (as defined in section
			 1861(aa) of the Social Security Act (42 U.S.C. 1395x(aa)));(3)(A)increase funding for
			 the primary care residency programs of the participating entities such that
			 those primary care residency programs are funded at the 90th percentile of all
			 residency programs nationally and are funded at levels that equal at least
			 $100,000 per resident involved; and(B)ensure that entities participating in
			 the project use the funding under the project to provide
			 infrastructure support and recruitment and retention support for faculty and
			 residents of the primary care residency program, including loan repayment for
			 such residents;(4)require training
			 in rural and medically underserved areas, and with medically underserved
			 populations (as defined in section 330(b) of the Public Health Service Act (42
			 U.S.C. 254b(b))) and service in such areas for a minimum of two rotations of
			 not less than four weeks each year; and(5)permit the
			 primary care residency program of the participating entities to qualify for
			 payment under section 1886(d)(5)(B)(xii) of the Social Security Act (as added by
			 section 4) if such entities receive an appropriate score (as determined by the
			 Secretary) on the measures specified by the Secretary under such
			 section.(d)Term of
			 projectThe Secretary shall carry out the
			 project under this section for a term of at least 6 years.(e)Evaluation(1)In
			 generalNot later than 1 year after the commencement of the
			 project, and each year thereafter, the Secretary shall conduct an
			 of evaluation the project.(2)ContentThe
			 Secretary shall conduct the evaluation under paragraph (1) using the following
			 criteria:(A)The percentage of
			 graduates from the primary care residency programs of the participating
			 entities that are practicing primary care 2 years after graduation, and longer.(B)The percentage of
			 graduates from the primary care residency programs of the participating
			 entities that are practicing in a health professional shortage area (as defined
			 in section 332 of the Public Health Service Act (42 U.S.C. 254e)) 2 years after
			 graduation, and longer.(C)Other criteria as
			 determined appropriate by the Secretary.(f)Authorization
			 of appropriationThere are authorized to be appropriated to carry
			 out this section $3,600,000 for each of fiscal years 2015
			 through 2019.8.Regional centers
			 for health workforce analysis(a)In
			 generalSection 761(c) of the Public Health Service Act (42
			 U.S.C. 294n(c)) is amended by adding at the end the following—(3)Establishment of new Centers and funding to primary care residency programs(A)Establishment of new Centers(i)In generalNot later than 1 year after the date of enactment of the Increasing Primary Care Access Act of 2014, the Secretary shall award grants to, or enter into contracts with, not less than 6 and not more than 8 additional eligible entities, as described in paragraph (1).(ii)RequirementsIn awarding grants or entering into contracts under clause (i), the Secretary shall—(I)ensure that each Regional Center for Health Workforce Analysis established under this paragraph is located in the geographic region that the Center covers; and(II)seek to award such grants or enter into contracts with eligible entities that are multi-State consortia.(B)Distribution of
				funding to primary care residency programs(i)In
				generalEach Regional Center for Health Workforce Analysis
				established pursuant to a grant or contract under subparagraph (A) shall, from
				the funds described in subparagraph (D), allocate funding to primary care
				residency programs—(I)within the region
				served by the Regional Center for Health Workforce Analysis; and(II)that the Center
				has identified as a primary care residency program in need.(C)ConsultationEach
				Regional Center for Health Workforce Analysis established pursuant to a grant
				or contract under this subsection shall establish a consortium of academic
				institutions with which the Center shall consult in determining allocations
				under subparagraph (B).(D)Funding(i)Authorization of appropriationsFor
				each fiscal year, there is authorized to be appropriated to carry out this
				paragraph $4,000,000, of which not less than $500,000 shall be allocated to each Regional Center for Health Workforce Analysis established under this paragraph.(ii)Use of funds to establish new CentersEach  entity receiving funds under this paragraph may use a portion of such funding to establish the Regional Center for Health Workforce Analysis..(b)Conforming
			 amendmentSection 761(e)(2) of the Public Health Service Act (42
			 U.S.C. 294n(e)(2)) is amended by striking subsection (c) and
			 inserting paragraphs (1) and (2) of subsection (c).9.Payments for
			 graduate medical education under the Medicaid program(a)In
			 generalSection 1905 of the
			 Social Security Act (42 U.S.C. 1396d), is amended by adding at the end the
			 following new subsection:(ee)Increased FMAP
				for targeted graduate medical education in Expansion States(1)In
				generalThe term
				medical assistance includes payment for costs of graduate
				medical education consistent with this subsection, whether provided in or
				outside of a hospital.(2)Increased FMAP for Expansion States that
				expand targeted graduate medical educationNotwithstanding subsection (b), with
				respect to amounts expended by an Expansion State for medical assistance for
				targeted graduate medical education that is above the level of expenditures
				made by the Expansion State for such graduate medical education for 2014, the
				Federal medical assistance percentage shall be equal to—(A)100 percent for
				amounts expended in calendar quarters in 2015, 2016, or 2017;(B)95 percent for
				amounts expended in calendar quarters in 2018;(C)94 percent for
				amounts expended in calendar quarters in 2019;(D)93 percent for
				amounts expended in calendar quarters in 2020; and(E)90 percent for
				amounts expended in calendar quarters in 2021 or in each year
				thereafter.(3)DefinitionsIn
				this subsection:(A)Expansion
				StateThe term Expansion State means a State that
				elects in accordance with the amendments made by the Patient Protection and
				Affordable Care Act (Public Law 111–148) to this title to provide medical
				assistance to individuals described in subclause (VIII) of section
				1902(a)(10)(A)(i).(B)Targeted
				graduate medical educationThe term targeted graduate
				medical education means graduate medical education for community-based,
				interprofessional primary care residents and other health care students,
				located in a rural area or an area that is designated (under section
				332(a)(1)(A) of the Public Health Service Act) as a health professional
				shortage area, or for other workforce needs identified by State and regional
				centers for workforce analysis established under the National Center for Health
				Workforce Analysis.(C)Primary
				careThe term primary care means family medicine,
				general internal medicine, general pediatrics, preventive medicine, obstetrics
				and gynecology, psychiatry, and any other specialty which provides integrated, accessible health care services and is accountable for addressing a large majority of health care needs, developing a sustained partnership with patients, and practicing in the context of family and community..(b)Effective
			 dateThe amendments made by this section shall take effect on
			 January 1, 2015. Nothing in this section shall be construed as affecting
			 payments made before such date under a State plan under title XIX of the Social
			 Security Act for graduate medical education.10.National Center for Health Care Workforce AnalysisSection 761(b)(2)(A) of the Public Health Service Act (42 U.S.C. 294n(b)(2)(A)) is amended by inserting before the semicolon, the following: , including national and regional workforce issues related to spending under the Medicaid program under title XIX of the Social Security Act.11.Teaching health center reauthorization(a)Reauthorization
			 of the teaching health centers programSection 340H of the Public Health Service
			 Act (42 U.S.C. 256h) is amended—(1)in subsection
			 (g)—(A)by inserting
			 before the period the following: , and not to exceed $800,000,000, for
			 the period of fiscal years 2016 through 2020; and(B)by adding at the
			 end the following: Any amounts appropriated under this subsection for
			 any of fiscal years 2011 through 2020 and remaining unexpended at the end of
			 the fiscal year involved may be used in subsequent fiscal years to carry out
			 this section.;(2)in subsection
			 (h)(2)—(A)in
			 the paragraph heading, by adding at the end the following:
			 ; submission to
			 Congress; and(B)by
			 adding at the end the following:(C)Submission to
				CongressThe Secretary shall annually submit to Congress a report
				that contains a compilation of the data submitted to the Secretary under
				paragraph (1) for the year involved.;(3)by redesignating subsections (h) through (j) as subsections (i) through (k), respectively; and(4)by inserting after subsection (g), the following:(h)LimitationThe Secretary shall establish a minimum per resident per year payment amount for funding of all approved teaching health center graduate medical education positions under this section that shall be not less than the per resident per year payment amount as of January 1, 2013, and ensure that not less than such amount is provided to all teaching health center graduate medical education programs for all approved positions..(b)Teaching health centers development grantsSection 749A(g) of the Public Health Service Act (42 U.S.C. 293l–1(g)) is amended by striking each fiscal year thereafter and inserting each of fiscal years 2013 through 2020 and each fiscal year thereafter.12.GAO studies on
			 graduate medical education(a)StudyThe
			 Comptroller General of the United States shall conduct a study on each of the
			 following:(1)The potential of
			 making graduate medical education payments under the Medicare program for
			 mid-level health providers (such as physician assistants and nurse
			 practitioners) in order to allow physicians and other health care providers to
			 perform to their full scope of practice.(2)The actual costs
			 involved in training residents in different residency specialty types.(b)ReportNot
			 later than one year after the date of the enactment of this Act, the Comptroller
			 General of the United States shall submit to Congress a report on each of the
			 studies conducted under subsection (a), together with recommendations for such
			 legislation and administrative action as the Comptroller General determines to
			 be appropriate.